Citation Nr: 0325161	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  95-39 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for degenerative 
arthritis, lumbosacral spine with radiculitis to the right 
hip, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  To the extent possible, ensure that 
the medical treatment records for all VA 
and non-VA medical professionals or 
institutions properly identified by the 
veteran as having evaluated and/or 
treated him for PTSD since his discharge 
from service and for his service-
connected back disorder from 1993 to the 
present have been requested and 
associated with the claims file.  Any and 
all VA treatment records not already on 
file must be obtained, including but not 
limited to a VA record, dated December 
14, 1999, of outpatient treatment 
relating to the veteran's low back that 
was compiled at the facility in Durham, 
North Carolina, as well as a complete set 
of treatment/counseling records compiled 
at the Vet Center in Raleigh, North 
Carolina.  

2.  If this action has not been 
completed, please obtain a copy of the 
transcript of a hearing held on December 
8, 1992, by Administrative Law Judge H. 
Clayton Adams of the Social Security 
Administration's Office of Hearings and 
Appeals in Raleigh, North Carolina, and 
associate it with the veteran's claims 
folder.

3.  If this action has not been 
completed, verify to the extent possible 
any assertion by the veteran that he 
engaged in combat while in service, to 
include making inquiry of the appropriate 
service department and other sources in 
an attempt to determine whether the 
veteran was engaged in combat with the 
enemy while on active duty and at the 
time of his claimed in-service stressors.

4.  If this action has not been 
completed, based on any and all 
information regarding the veteran's 
claimed stressor(s), prepare a summary of 
all the claimed stressors, with as much 
detail as possible.  This summary, along 
with a copy of the veteran's Department 
of Defense Form 214, his service 
personnel records, and all associated 
documents should then be sent to the 
United States Armed Services Center for 
Research of Unit Records with a request 
to provide any information that may 
corroborate the veteran's alleged 
stressor(s).

5.  Thereafter, and only in the event 
that one or more in-service stressors has 
been verified or otherwise accepted as 
factual if determined to have occurred in 
combat per 38 U.S.C.A. § 1154 (West 
1991), the veteran is to be afforded a VA 
medical examination by a physician in the 
specialty of psychiatry for the purpose 
of determining the correct diagnosis and 
etiology of the veteran's claimed 
psychiatric disability.  Arrangements for 
such examination should be made through 
contact with the veteran's attorney.  The 
veteran's claims folder in its entirety 
is to be furnished to the examiner prior 
to any evaluation of the veteran for use 
in the study of this case.  Such 
examination is to include a review of the 
veteran's history and current complaints, 
as well as a comprehensive mental status 
evaluation.  Any indicated diagnostic 
studies, including psychological testing 
and PTSD sub-scales, must also be 
accomplished if deemed warranted by the 
examiner.  All established psychiatric 
diagnoses are then to be fully set forth. 

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as to the 
following:  

Whether the veteran has PTSD meeting the 
criteria of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 
1994), and, if so, whether it is at least 
as likely as not that the veteran's PTSD 
is the result of any in-service event(s)?  

Use by the examiner of the italicized 
standard of proof in formulating a 
response is requested.  The examiner is 
requested to discuss why he agrees or 
disagrees with any diagnosis of PTSD of 
record.

6.  Also, arrange through the veteran's 
attorney to afford the veteran orthopedic 
and neurological examinations for the 
evaluation of his service-connected 
degenerative arthritis of the lumbar 
spine with radiculitis to the right hip.  
The veteran's claims folder in its 
entirety is to be furnished to each 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examinations are to include a 
review of the veteran's history and 
current complaints, as well as 
comprehensive clinical evaluations.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by 
either examiner.  All established 
diagnoses are then to be fully set forth. 

a.  The orthopedic examiner should 
determine the severity of the 
orthopedic manifestations of the 
service-connected low back 
disability.  The examiner should 
note normal range of motion of the 
lumbar spine and any limitation of 
motion the veteran may have.  The 
examiner should also indicate 
whether there is muscle spasm on 
extreme forward bending; loss of 
lateral spine motion, unilateral, in 
standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwait's sign; loss of 
lateral motion; osteoarthritic 
changes; narrowing or irregularity 
of joint spine; or abnormal mobility 
on forced motion.  The examiner 
should determine whether the low 
back exhibits weakened movement, 
excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, 
if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the 
examiner should be asked to express 
an opinion on whether pain could 
significantly limit functional 
ability during flare-ups or when the 
low back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  If any determination cannot 
feasibly be made, it should be so 
indicated.  

Also, a work history since service 
discharge should be taken by the 
orthopedic examiner.  Any time lost 
from gainful employment due to the 
low back condition should be 
reported as well.  

b.  The neurological examiner should 
specifically determine whether there 
is sciatic neuropathy, muscle spasm, 
absent ankle jerk or other 
neurological findings appropriate to 
the site of the diseased disc.  The 
effect of the disability on the 
veteran's ability to be gainfully 
employed should also be discussed, 
to include those functional 
limitations experienced in a work 
setting.  

7.  Lastly, notify the veteran in writing 
through his attorney, pursuant to Bernard 
v. Brown, 4 Vet. App. 384 (1993) and Rule 
of Practice 903(b), of VA's intent to 
rely on the provisions of the Veterans 
Claims Assistance Act of 2000; to 
consider initially the question of 
whether the veteran engaged in combat 
with the enemy and the provisions of 
38 U.S.C.A. § 1154 (West 1991) to the 
extent that such provisions are rendered 
applicable based on the outcome of the 
determination as to the veteran's 
involvement in combat; and the provisions 
of 38 C.F.R. § 3.304(f), as amended.  

With respect to the records retrieval 
sought above, if such records cannot be 
obtained and we do not have affirmative 
evidence that they do not exist, inform 
the veteran of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Note that 
under 38 U.S.C.A. § 5103A(b)(3), we are 
obligated to continue trying to obtain 
evidence from a Federal department or 
agency "unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile."  Also inform the 
veteran that VA will proceed to decide 
his appeal without these records unless 
he is able to submit them.  Allow an 
appropriate period of time within which 
to respond to such notice.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


